258 F.2d 430
Milton E. CANTER and Louis Urow, Appellants,v.James C. TOOMEY, Temporary Receiver of Defendant Blundon Investment Corporation, et al., Appellees.
No. 14346.
United States Court of Appeals District of Columbia Circuit.
Argued June 2, 1958.
Decided June 12, 1958.
Petition for Rehearing Denied September 9, 1958.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Louis Urow, Washington, D. C., with whom Mr. Milton E. Canter, Washington, D. C., was on the brief, for appellants.
Mr. Walter E. Gillcrist, Washington, D. C., with whom Mr. James C. Toomey, Washington, D. C., was on the brief, for appellees.
Messrs. Albert Brick and Samuel Intrater, Washington, D. C., entered appearances for appellee Mary E. Seaman Harris.
Before EDGERTON, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal involves orders of the District Court fixing the compensation of a receiver appointed by it, and directing payment of the compensation fixed. We find no error.


2
Affirmed.